DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This notice of allowance is issued in response to claims received 08/01/2019.  Currently, claims 1-13 are pending.
Allowable Subject Matter
Claims 1-13 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested obvious by the prior art includes a catheter insertion tool including a housing with a  track, a needle proximally fixed within the housing and distally extending beyond the housing, a guidewire assembly, including a front slide member which slides on the track, a guidewire coupled to the front slide member, the guidewire comprising a proximal, intermediate, and distal end, the intermediate portion including a u-shaped bend, a catheter advancement assembly including a rear slide member also positioned on the track for sliding to first and second positions, a catheter disposed over the needle, the catheter proximal end within the housing and extending distally beyond the catheter when the rear slide is in a first position, alone or in combination with the other features claimed. 
The closest prior art is US 8,721,546 to Belson.  Belson teaches a catheter insertion tool (1) including a housing (5), needle (20), guidewire (10/14/15) and catheter assemblies (40, 45), but advancement is provided by knobs and buttons, not sliding tracks and members as structured and arranged in the current invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/MELISSA A SNYDER/Examiner, Art Unit 3783      
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783